To compel respondent to dissolve an injunction.
Denied February 18, 1897, with costs.
*848One Shafer filed a bill against relator praying that the title to certain land of complainant be quieted, and also praying for an injunction to restrain the defendant from building a cement driveway and stone coping upon land claimed to belong to complainant and adjoining the boundary line between lands owned by the parties.
Relator contended that a court of equity has not jurisdiction to settle a dispute over a boundary line, and, therefore, that the court had no jurisdiction to grant an injunction.
Held, that while a court of equity has not jurisdiction to settle a’dispute over boundary lines, yet if the case is brought within some other head of equity jurisprudence, the mere fact that there is involved in the question of the complainant’s right the necessity for fixing the boundary line, will not oust the court of jurisdiction.